Citation Nr: 0736747	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for hypertension, to 
include secondary service connection.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  A sinus disorder was not manifest during service and is 
not attributable to service.

2.  In a March 1976 rating decision, the RO denied service 
connection for hypertension.

3.  Evidence added to the claims file since the March 1976 
rating decision establishes that the veteran has a current 
diagnosis of hypertension, a fact not established by the 
evidence prior to the March 1976 decision.

4.  Hypertension was not manifest during service or within a 
year after discharge, and is not related to the veteran's 
active service.

5.  Hypertension is not shown to have been caused or 
aggravated by a service-connected disease or injury.

6.  In an October 1991 decision, the Board denied service 
connection for a back disorder.

7.  The evidence added to the record since the October 1991 
Board decision is cumulative and redundant, it does not raise 
a reasonable possibility of substantiating the claim, nor 
does it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a back disorder.


CONCLUSIONS OF LAW

1.  A sinus disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Evidence submitted since the March 1976 rating decision 
wherein the Board denied service connection for hypertension 
is new and material; thus, the claim may be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

5.  Evidence submitted since the October 1991 Board decision 
denying service connection for a back disorder is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claims were received in 
December 2002 and June 2003, after the enactment of the VCAA.

A letter dated in February 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim for a back condition.  He was informed that 
he was required to provide sufficient information to allow VA 
to obtain records.  He was asked to identify any VA or 
private medical treatment.  The various types of evidence 
that might support his claim were listed.  The letter 
outlined VA's responsibilities with respect to obtaining 
evidence on the veteran's behalf.  The veteran was asked to 
inform the RO of any additional information or evidence that 
might pertain to his claim.  He was also informed of the 
definition of new and material evidence and told that 
evidence submitted must satisfy both elements.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).

A letter dated in June 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims for high blood pressure and a sinus 
condition.  He was informed that he was required to provide 
sufficient information to allow VA to obtain records.  He was 
asked to identify any VA or private medical treatment.  The 
various types of evidence that might support his claims were 
listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.

A letter dated in July 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim for hypertension.  He was informed that he 
was required to provide sufficient information to allow VA to 
obtain records.  He was asked to identify any VA or private 
medical treatment.  The various types of evidence that might 
support his claim were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  He was also informed of the definition of 
new and material evidence and told that evidence submitted 
must satisfy both elements.  See Kent v. Nicholson, supra.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in March 2006.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Sinus Disorder

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran has contended that while in service, he 
contracted the flu, and he believes it never went away.

The veteran's service medical records are negative for 
treatment related to the flu or any upper respiratory 
infection.  Upon separation, the veteran's sinuses were 
normal.

A November 2000 private treatment record shows the veteran 
complained of a cough, nasal drainage, and shortness of 
breath.  He was diagnosed with an upper respiratory 
infection.

A February 2002 VA outpatient treatment record shows the 
veteran complained of congestion.  Examination showed mild 
congestion and nasal mucosa with pale anterior part of the 
nasal mucosa over the septum bilaterally.  The diagnosis was 
upper respiratory infection, most probably viral in origin.

A May 2003 VA outpatient record shows the veteran complained 
of mild sinus congestion and nasal drainage.  On examination, 
the ears, nose, and throat showed mild nasal congestion with 
clear drainage.  The diagnosis was vasomotor rhinitis.

In August 2005, the veteran testified before a hearing 
officer at the RO.  He indicated that while he was in 
service, he caught the flu and never recovered.  He continued 
to have problems, and his physician told him that he had a 
sinus condition.  He had trouble with it ever since.  He 
stated that he was given an inhaler and some pills at the 
time.  He stated that he was diagnosed with sinusitis several 
times during service.  The veteran indicated that within a 
month of separation, he continued to be treated for 
sinusitis.

Based on a review of the record, the Board has determined 
that service connection for a sinus disorder is not 
warranted.  Initially, we note that the veteran's service 
medical records show no treatment for any sinus disorder 
while he was on active duty, and his sinuses were normal upon 
separation.  In addition, the first post-service treatment 
for any sinus disorder is dated in November 2000, more than 
25 years after the veteran's separation from active duty.  
Most importantly, there is no competent opinion of record 
linking the veteran's sinus disorder to any event or 
treatment incurred during active duty.

The Board notes the veteran's contention that he was treated 
for the flu in service.  While there is no record of such 
treatment, the veteran is competent to describe symptoms he 
experienced while on active duty.  However, the veteran has 
not been shown to have the requisite medical training to 
provide a competent opinion as to his diagnosis in service or 
as to the etiology of his current diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
cannot rely on his assertions that his sinus disorder began 
in service to award service connection.

To the extent that he reports that he "noted" a sinus 
disability during service and that it has continued, his lay 
assertion is unsupported and not credible.  The Board again 
notes that the separation examination was normal.  This 
evidence breaks his assertion of continuity.  Furthermore, 
there is a phenomenal lack of evidence of treatment or 
diagnosis in the immediate post-service years.  The Board 
notes that symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology.  The regulation 
requires continuity of symptomatology, not continuity of 
treatment.  However, the Court has noted that in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, the negative service 
medical records and the lack of evidence of treatment weigh 
against his assertion of continuity of symptoms.

Consequently, as the evidence preponderates against the claim 
of entitlement to service connection for a sinus disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


New and Material Claims

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
hypertension and arthritis, become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has also contended that his hypertension is 
secondary to the pain caused by his service-connected left 
shoulder disability.  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged. 
 Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.


Hypertension

The veteran's claim of entitlement to service connection for 
hypertension was denied in a March 1976 RO rating decision.  
The RO noted that a review of the service medical records 
failed to show any treatment for, diagnosis of, or complaints 
of hypertension.  The blood pressure reading at entry was 
124/88.  The blood pressure reading at separation was 120/80.  
There was no evidence of treatment for this disorder within 
the presumptive period.

The evidence associated with the claims file prior to the 
March 1976 decision included the veteran's service medical 
records.  At entry, the veteran's blood pressure was 124/88.  
At separation, his blood pressure was 130/80.

Post-service, August 1975 VA outpatient records show the 
veteran's blood pressure was 140/85 and 148/90.

The veteran underwent VA examination in November 1975.  His 
blood pressure was 140/100.  He had a family history of 
hypertension.  He was told that his blood pressure was high 
in high school prior to entering service.  He was then told 
it was elevated in service.

Evidence added to the claims file following the March 1976 RO 
rating decision included a November 1982 VA outpatient 
treatment record showing the veteran had a blood pressure 
reading of 160/100 and was diagnosed with hypertension.

Private records dated in 1997 and 1998 show the veteran was 
followed for treatment of hypertension.

A November 1998 VA outpatient record shows a diagnosis of 
hypertension.

A November 2000 VA outpatient treatment record shows a 
diagnosis of hypertension.

In August 2005, the veteran testified before a hearing 
officer at the RO.  He indicated that he had no problems with 
blood pressure readings prior to service.  During service, he 
was treated for high blood pressure.  While on basic 
training, he was forced into the gas chamber.  He had 
complication with a rash, and his blood pressure rose to 200 
or 100.  He had problems getting it back down.  After three 
days, the veteran's blood pressure decreased but never 
returned to normal.  He indicated the doctor told him that he 
had high blood pressure in service.  He believed he was 
hospitalized for three days during service because of his 
spike in blood pressure.  He took medication throughout 
service for hypertension.  Hypertension was not noted on his 
separation examination because he was told that he could only 
go home if he indicated that everything was normal.  He 
believed he was first treated after service in August 1974.  
Now, his doctors told him that his blood pressure could be 
due to his service-connected shoulder pain.

Having reviewed the record, the Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim.  Specifically, at the time of the prior denial in 
March 1976, evidence showing a diagnosis of hypertension was 
not of record.  Evidence added since the March 1976 rating 
decision has established a diagnosis of this claimed 
disability.  Since this relates to the unestablished fact of 
whether the veteran has a current diagnosis of his claimed 
disability, the Board finds that new and material evidence 
has been submitted, and the veteran's claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted.  Once a claim is reopened, the Board must consider 
the veteran's claim for service connection for hypertension 
on a de novo basis.

Although there are numerous reports of record showing the 
veteran's blood pressure readings, the first diagnosis of 
hypertension is dated in 1982, eight years after separation 
from service.  Subsequently, records beginning in 1997 show 
ongoing treatment for hypertension.

Having carefully reviewed the record, the Board has 
determined that service connection is not warranted for 
hypertension.  There is no competent evidence indicating that 
this disability is related to the veteran's active service.  
Rather, the evidence establishes a remote, post-service onset 
of the veteran's hypertension.  In fact, the first notation 
of hypertension in the veteran's extensive VA treatment 
records dates to 1982.  No record shows an earlier diagnosis.  
Specifically, there is no evidence of treatment or a 
diagnosis within one year of separation.

While the veteran contended that he was treated for elevated 
blood pressure in service, the service medical records do not 
show treatment or a diagnosis of hypertension.  The grant of 
service connection requires competent evidence to establish a 
diagnosis and, as in this case, relate the diagnosis to the 
veteran's service.  The evidence establishes a remote onset 
of the veteran's hypertension.  The evidence of a link 
between hypertension and the veteran's service is limited to 
the veteran's assertions; however, he is a layperson, and his 
own opinion regarding onset or cause is not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also determined that service connection for 
hypertension is not warranted on a secondary basis.  In this 
regard the Board notes that while the veteran has contended 
that his hypertension may be secondary to the pain caused by 
his service-connected left shoulder disability, there is no 
competent opinion from a medical professional regarding this 
contention.  As such, the veteran's assertion that his 
hypertension was caused or aggravated by his left shoulder 
disability cannot serve as the basis for the grant of service 
connection for that disability.  Therefore, the evidence 
preponderates against the veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Back Disorder

In an October 1991 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for a back 
disorder.  This was the last final decision regarding the 
veteran's claim of entitlement to service connection for a 
back disorder prior to the current decision that is on 
appeal.  The RO initially denied the veteran's claim of 
entitlement to service connection for a back disorder in 
November 1981.  In that decision, the RO indicated that the 
veteran's service medical records were negative for a chronic 
back disability.  Subsequent VA examinations revealed no 
evidence of a chronic back disability.  Private x-rays 
revealed six lumbar vertebrae.  The veteran had recurring 
back symptoms as a result of spraining of the congenital 
abnormal vertebra.  Service connection was not in order for 
lumbar sprain of the congenital abnormal vertebra since the 
condition was considered to be a constitutional or 
developmental abnormality.

The evidence of record at the time of the October 1991 Board 
decision included the veteran's service medical records.  
They are negative for any treatment or complaints related to 
the veteran's back.  When examined for separation in July 
1974, the veteran's spine was normal.

In an October 1981 written statement, A.F., M.D. indicated 
that the veteran complained of local back symptoms since 1972 
when he injured his back in service, resulting in dislocation 
of the left shoulder and back discomfort.  The veteran 
indicated that x-rays showed he had six lumbar vertebrae.  
His pain was aggravated on long standing or sitting.  He had 
no active treatment of his back.  Dr. F indicated it was 
possible the veteran had recurring back symptoms as a result 
of spraining of congenital abnormal vertebra.

In an October 1989 written statement, Dr. F indicated that he 
treated the veteran for his back since 1981.  He stated that 
his back problems began in 1974 during basic training.  The 
veteran had an established lumbar vertebral abnormality, that 
of partial sacralization with pseudo joint formation 
bilaterally.  There was a good possibility that trauma to 
this segment may have precipitated symptoms with resultant 
exacerbations over the years.

In an October 1989 written statement, the veteran's wife 
indicated that the veteran had no back trouble prior to 
service.  Following service, his back trouble caused many 
problems.

The evidence associated with the claims file following the 
Board's October 1991 decision includes May, June, and August 
1988 VA outpatient records showing the veteran complained of 
low back pain resulting from an injury in service.  The 
diagnosis was low back pain.

In a June 1989 written statement, Dr. F indicated that the 
veteran related that he had low back pain since injuring it 
in service in 1972 or 1973.  Since that time he had 
exacerbations of his back pain off and on.  On examination, 
there was stiffness and limited motion of the back.  X-rays 
of the lumbosacral spine were unremarkable, with good disc 
space maintenance.  Dr. F opined that the veteran may have 
minor discogenic signs.

A May 1991 VA CT of the lumbar spine shows a diagnosis of 
degenerative disc disease and osteoarthritis of L2-L3, 
resulting in spinal stenosis.

A January 1993 VA outpatient record indicates the veteran 
complained of back pain.

Beginning in June 2000, VA outpatient treatment records 
showed the veteran was diagnosed with degenerative joint 
disease of his lumbar spine.  Other diagnoses included 
spondylolysis and first degree spondylolisthesis of L2 and 
degenerative spondylosis with vacuum disc L2-3 with large 
spurs on the bodies and smaller spurs on L4.

A February 2002 VA outpatient record shows the veteran had a 
known history of lumbar spondylosis.  Following examination, 
the veteran was diagnosed with low back pain and advised to 
complete exercises to strengthen his back.

Private treatment records dated from October 2002 to January 
2003 show the veteran underwent a posterior lumbar interbody 
fusion.  His back pain significantly improved following that 
procedure.  The veteran had described injuring his back in 
service in the same incident where he injured his shoulder.  
The diagnosis was lumbar stenosis.

In March 2003 written statements, the veteran's friend and 
sisters indicated that the veteran was able to perform a lot 
of activities prior to joining the service.  After 
separation, he complained about his back.

April 2003 to April 2005 private treatment records show the 
veteran was diagnosed with lumbar spine disc disease and 
treated for the pain.  An April 2005 MRI of the lumbar spine 
revealed degenerative changes and degenerative disc disease.

In a May 2003 determination, the Social Security 
Administration found the veteran disabled beginning in 
November 2002, the date of his back surgery.  His primary 
diagnosis was lumbar stenosis, and his secondary diagnosis 
was degenerative disc disease.

In December 2003, the veteran underwent VA examination.  The 
veteran described the incident in service when he ran into a 
drill instructor and hurt his shoulder.  The veteran 
contended that he injured his back in this same incident.  He 
underwent fusion of the lumbar vertebrae in November 2002.  
Following examination, the diagnosis was status post fusion 
of the lumbar spine.  There was no evidence in the medical 
records of injury to the lumbar spine documented while the 
veteran was on active duty.  Therefore, the examiner opined 
that it was less likely than not that his lumbar spine 
degenerative disc disease and operative fusion were a result 
of his service with the military.

A May 2004 VA x-ray report shows the veteran's lumbosacral 
spine demonstrated degenerative spondylosis and small spurs 
throughout.  He was status post laminectomy.

In August 2005, the veteran testified before a hearing 
officer at the RO.  He indicated that he injured his back in 
service when he injured his shoulder.  He was not treated for 
his back at that time.  A couple weeks later, when he got to 
Germany, he was treated for his back.  He was placed on light 
duty for a couple weeks.  He continued to have problems with 
his back at separation, although he was not treated at that 
time.  The veteran indicated he was first treated in 1974 or 
1975 at the VA for his back.  He had surgery in 2000.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim of entitlement to service connection for a back 
disorder.  The private and VA medical records, written 
statements, and hearing testimony are not material because 
they do not relate to an unestablished fact necessary to 
substantiate the veteran's claim.  In this regard, this 
evidence does not, nor does any of the additional evidence 
submitted in connection with the claim to reopen, demonstrate 
that the veteran's currently diagnosed back disorder is 
related to some incident incurred in service.

Specifically, the written statements from the veteran's 
friend and sisters are duplicative of statement the veteran 
had already provided to the RO regarding his belief that he 
injured his back during service.  Furthermore, any medical 
record showing the veteran reported a history of injuring his 
back in service at the same time he injured his shoulder is 
cumulative and duplicative.  In addition, the private and VA 
clinical records showing treatment for surgery and a back 
disorder are duplicative of records already associated with 
the claims file.  The evidence of record prior to the October 
1991 Board decision had already established that the veteran 
had a current diagnosis of a back disorder.  In addition, the 
VA examiner's December 2003 opinion indicates that there is 
no relationship between the veteran's active service and his 
currently diagnosed back disorder.  Therefore, there is no 
new evidence that has been added to the claims file that 
relates to whether the veteran either injured his back in 
service or relates to whether a current diagnosis is related 
to active duty.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, the Board need not further adjudicate the veteran's 
claim.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER


Service connection for a sinus disorder is denied.

The application to reopen the claim of entitlement to service 
connection for hypertension is granted.

Service connection for hypertension is denied.

The application to reopen the claim of entitlement to service 
connection for a back disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


